INDEPENDENT AUDITORS’ REPORT The Board of Directors DXP Enterprises, Inc. We have audited the accompanying consolidated statements of financial position of HSE Integrated Ltd. and subsidiaries, as of December 31, 2011 and 2010 and January 1, 2010, and the related consolidated statements of earnings and comprehensive income, changes in equity and cash flows for the years ended December 31, 2011 and 2010.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of HSE Integrated Ltd. and subsidiaries as at December 31, 2011 and 2010 and January 1, 2010, and the results of their operations and their cash flows for the years ended December 31, 2011 and December 31, 2010 in conformitywith International Financial Reporting Standards as issued by the International Accounting Standards Board. /s/KPMG LLP Calgary, Canada September 24, 2012 Exhibit 99.1 Consolidated Statement of Financial Position (stated in thousands of Canadian dollars) Note December 31, December 31, January 1, ASSETS Cash and cash equivalents $ $ $ Trade receivables Inventory 13 Prepaid expenses and other receivables Income taxes recoverable 14 Total current assets Property and equipment Intangible assets Goodwill – – Other receivables 8 Deferred tax assets 14 – – Total non-current assets TOTAL ASSETS $ $ $ LIABILITIES Trade and other payables 11 $ $ $ Provisions 12 Loans and borrowings 13 Income taxes payable 14 72 Total current liabilities Provisions 12 Loans and borrowings 13 Deferred tax liabilities 14 Total non-current liabilities TOTAL LIABILITIES EQUITY Share capital 15 Convertible debentures – equitycomponent – Contributed surplus Accumulated other comprehensive loss – Deficit Total equity attributable to equity holders of the Corporation Non-controlling interest 17 – – TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ $ $ Contingent liabilities (note 26) Subsequent event (note 28) See accompanying notes to the consolidated financial statements. On behalf of the board: /s/David R. Little/s/Mac McConnell David R. Little, DirectorMac McConnell, Director Consolidated Statement of Earnings Years ended December 31 (stated in thousands of Canadian dollars except per share amounts) Note REVENUE $ $ Direct operating expenses 18 Selling, general and administrative 18 Depreciation of property and equipment 9 Amortization of intangibles 10 Share-based compensation 16 Finance costs 19 Loss on disposal of property and equipment 33 Expiry of contingent consideration 12 – Reduction in onerous contract provision 12 – EARNINGS BEFORE INCOME TAX Income taxes: 14 Current provision Deferred tax expense (recovery) NET EARNINGS $ $ Earnings attributable to: Owners of the Corporation Non-controlling interest 17 9 NET EARNINGS FOR THE PERIOD EARNINGS PER SHARE 20 Basic $ $ Diluted $ $ WEIGHTED AVERAGE SHARES OUTSTANDING (in thousands) Basic $ Diluted $ See accompanying notes to the consolidated financial statements. Consolidated Statement of Comprehensive Income Years ended December 31 (stated in thousands of Canadian dollars) Note NET EARNINGS $ $ Other comprehensive income Foreign currency translation adjustment 94 COMPREHENSIVE INCOME Comprehensive income attributable to Owners of the Corporation Non-controlling interest 17 – COMPREHENSIVE INCOMEFOR THE PERIOD $ $ See accompanying notes to the consolidated financial statements. Consolidated Statement of Changes in Equity (stated in thousands of Canadian dollars) Share capital Convertible debentures – equity component Contributed surplus Deficit Accumulated other comprehensive income (loss) Total equity attributable to equity holders of the Corporation Non-controlling interest Total equity BALANCE AT JANUARY 1, 2011 $ (83) $– Net earnings for the year Other comprehensive income 82 82 12 94 Total comprehensive income for the year 82 Transactions with owners: Issue of common shares on business combination Stock compensation expense Convertible debentures issued – equity component 8 8 8 BALANCE AT DECEMBER 31, 2011 $ (28,993) $ (1) BALANCE AT JANUARY 1, 2010 $– $ (35,281) $– $– Earnings for the year 9 Other comprehensive loss Total comprehensive income for the year – Transactions with owners: Stock compensation expense Convertible debentures issued – equity component BALANCE AT DECEMBER 31, 2010 $ (34,851) $ (83) $– See accompanying notes to the consolidated financial statements. Consolidated Statement of Cash Flows Years ended December 31 (stated in thousands of Canadian dollars) Note CASH FLOWS FROM OPERATING ACTIVITIES Net earnings for the year $ $ Adjustments for: Depreciation and amortization Finance costs 19 Share-based compensation 16 Change in provisions 12 Income tax expense (recovery) 14 Loss on disposal of property and equipment 33 Expiry of contingent consideration 12 – Change in non-cash working capital 23 Cash generated from operating activities Interest paid Income tax paid NET CASH FLOWS FROM OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment 9 Purchase of intangibles 10 – Net cash acquired on business acquisition 5 1 – Proceeds from sale of property and equipment NET CASH USED IN INVESTING ACTIVITIES CASH FLOWS FROM FINANCING ACTIVITIES Issue of loans and borrowings 75 Repayment of loans and borrowings Payment of finance lease liabilities Payment of transaction costs related to issue of debt NET CASH USED IN FINANCING ACTIVITIES NET INCREASE IN CASH AND CASH EQUIVALENTS Cash and cash equivalents at January 1 Effect of exchange rate fluctuations on cash held 5 CASH AND CASH EQUIVALENTS AT DECEMBER 31 Non-cash investing activities – property and equipment acquired by means of a finance lease $ $ See accompanying notes to the consolidated financial statements. Notes to the Consolidated Financial Statements NOTE 1 – REPORTING ENTITY NOTE 2 – BASIS OF PREPARATION NOTE 3 – SIGNIFICANT ACCOUNTING POLICIES NOTE 4 – DETERMINATION OF FAIR VALUES NOTE 5 – ACQUISITIONS NOTE 6 – CASH AND CASHEQUIVALENTS NOTE 7 – TRADE RECEIVABLES NOTE 8 – PREPAID EXPENSES AND OTHER RECEIVABLES NOTE 9 – PROPERTY AND EQUIPMENT NOTE 10 – INTANGIBLE ASSETS NOTE 11 – TRADE AND OTHERPAYABLES NOTE 12 – PROVISIONS NOTE 13 – LOANS AND BORROWINGS NOTE 14 – INCOME TAXES NOTE 15 – SHARE CAPITAL NOTE 16 – SHARE-BASEDCOMPENSATION NOTE 17 – NON-CONTROLLINGINTEREST NOTE 18 – EXPENSES BY NATURE NOTE 19 – FINANCE COSTS NOTE 20 – EARNINGS PER SHARE NOTE 21 – FINANCIAL INSTRUMENTS NOTE 22 – OPERATING SEGMENTS NOTE 23 – SUPPLEMENTARY CASH FLOW INFORMATION NOTE 24 – OPERATING LEASES NOTE 25 – CAPITAL COMMITMENTS NOTE 26 – CONTINGENT LIABILITIES NOTE 27 – RELATED PARTIES NOTE 28 – SUBSEQUENT EVENT NOTE 29 – EXPLANATION OF TRANSITION TO IFRS NOTE 1 – REPORTING ENTITY HSE Integrated Ltd. (“HSE” or the “Corporation”) is incorporated under the laws of the province of Alberta. The address of the Corporation’s head office is 1000, 630 – 6 Avenue S.W., Calgary, Alberta, Canada, T2P 0S8. The consolidated financial statements of the Corporation as at and for the years ended December 31, 2011 and 2010 include the Corporation and its subsidiaries. The Corporation provides health and safety services in Canada and the United States to a range of customers in the energy, manufacturing, construction and other industries. Services include: safety supervision and rescue personnel, rental of breathing apparatus and associated equipment for personnel operating in high-hazard environments, fixed and mobile firefighting and fire protection services and equipment, worker shower (decontamination) services, onsite medical services, worker safety training, hazardous gas detection, wellsite blowout services, industrial hygiene services, and safety consulting and supervision. ·Subsequent Event - Business Combination On July 11, 2012, DXP Enterprises, Inc. ("DXP") through its wholly-owned subsidiary, DXP Canada Enterprises Ltd., acquired all of the outstanding common shares of HSE by way of a plan of arrangement under the Business Corporations Act (Alberta) (the "Arrangement"). See note 28 for further information. NOTE 2 – BASIS OF PREPARATION A) Statement of compliance The consolidated financial statements have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board. These consolidated financial statements are HSE’s first IFRS annual financial statements and IFRS 1 – First-time Adoption of International Financial Reporting Standards has been applied. In these consolidated financial statements, previous Canadian Generally Accepted Accounting Principles (“Canadian GAAP”) refers to the accounting standards applied prior to the adoption of IFRS. An explanation of how the transition to IFRS has affected the previously reported financial position, net earnings and cash flows in the comparative periods of these consolidated financial statements is provided in note 29. This note contains reconciliations of equity and total comprehensive income for comparative periods reported under Canadian GAAP to those reported for those periods under IFRS. These consolidated financial statements were authorized for issue by the Corporation’s board of directors on September 24, 2012. B) Basis of measurement The consolidated financial statements have been prepared on the historical cost basis except for liabilities for cash-settled share-based payment arrangements, which are measured at fair value. C) Functional and presentation currency These consolidated financial statements are presented in Canadian dollars, which is the functional currency of the Corporation and the Corporation’s Canadian subsidiaries. The U.S. dollar is the functional currency of the Corporation’s United States subsidiaries. All financial information presented in Canadian dollars has been rounded to the nearest thousand, except for per share amounts. D) Use of accounting estimates and judgments The preparation of consolidated financial statements in conformity with IFRS requires management to make judgments, estimates and assumptions that affect the application of accounting policies and the reported amounts of assets, liabilities, income, and expenses. Actual results may differ from these estimates. Estimates and underlying assumptions are reviewed on an ongoing basis. Revisions to accounting estimates are recognized in the period in which the estimates are revised and in any future periods affected. The key judgments and estimates made in applying accounting policies that have the most significant effect on the amounts recognized in the consolidated financial statements are as follows: Lease classification The classification of a lease as operating or financing depends upon whether substantially all the risks and rewards of the asset are transferred. This determination involves judgment as to whether the Corporation consumes a large portion of the useful life of the leased asset, if the net present value of the lease payments form a substantial portion of the fair value of the lease asset, and other pertinent factors. The Corporation determined that its facility leases are operating leases since the rent paid to the landlords is increased to market rates at regular intervals and the Corporation does not participate in the residual value of any of the buildings. The Corporation determined that its light duty vehicles are finance leases since ownership of the assets transfers to the Corporation at the end of the lease term. Estimated useful lives of assets The useful lives of the depreciable assets are based on historical experience and judgment of management. This judgment includes an assessment of expected utilization, job mix assumptions, and preventative-maintenance programs. Although management believes that the estimated useful lives and residual values are reasonable, there can be no certainty that the reduction in depreciable asset values over time matches depreciation expense using estimated useful lives. If depreciation estimates are not correct, the Corporation may record a disproportionate amount of gains or losses on disposition of these assets. Impairment of assets At the end of each reporting period, the Corporation assesses whether there is an indication that an asset group may be impaired. If any indication of impairment exists, HSE estimates the recoverable amount of the asset group. External triggering events include, for example, changes in customer or industry dynamics, commodity prices, drilling levels, and economic declines. Internal triggering events for impairment include lower profitability or obsolescence. Goodwill and indefinite-lived intangible assets are tested annually for impairment. HSE’s impairment tests compare the carrying amount of the asset or cash generating unit (“CGU”) to its recoverable amount. The recoverable amount is the higher of fair value less costs to sell (“FVLCS”) and value in use (“VIU”). FVLCS is the amount obtainable from the sale of an asset or CGU in an arms-length transaction between knowledgeable, willing parties, less the costs of disposal. The determination of VIU requires the estimation and discounting of cash flows, which involves key assumptions that consider all information available on the respective testing date. Management uses its judgment, considering past and actual performance as well as expected developments in the respective markets and in the overall macro-economic environment and economic trends, to model and discount future cash flows. In addition, management is required to apply judgment when determining which assets are grouped into a particular CGU. This grouping can affect the results of an impairment test. Allowance for doubtful accounts The Corporation assesses its accounts receivable through a continuous process of reviewing its receivables both on an individual customer basis and on an overall basis. The review includes assessment of current aging status of receivables, historical collection experience, financial condition of customers, industry economic trends and other factors. Based on the review, allowances for specific customers are determined. The process involves a high degree of judgment and can frequently involve significant dollar amounts. Accordingly, the Corporation’s financial position and results of operations can be affected by adjustments to the allowance when actual write-offs differ from estimates. Provision for onerous contracts An onerous contract is defined as a contract in which the unavoidable costs of meeting the obligations under the contract exceed the economic benefits expected to be received under it.The provision for onerous lease contracts represents the present value of the future lease payments that the Corporation is presently obligated to make under non-cancellable onerous operating lease contracts, less revenue expected to be earned on the lease, including estimated future sublease revenue, where applicable. The estimate may vary as a result of changes in the utilization of the leased premises and sublease arrangements where applicable. Income tax assets and income tax liabilities Deferred income taxes are recorded to reflect any differences between the accounting and income tax basis of an asset or liability using substantively enacted tax rates. The Corporation does not recognize a deferred tax asset when management believes it is not probable thatfuture tax savings will be realized. Estimates of future taxable income are considered in assessing the utilization of available tax losses. Changes in circumstances and assumptions may require changes to the recognition of the Corporation’s deferred tax assets. NOTE 3 – SIGNIFICANT ACCOUNTING POLICIES The accounting policies set out below have been applied consistently to all periods presented in these consolidated financial statements and in preparing the opening IFRS statement of financial position at January 1, 2010 for the purposes of the transition to IFRS, unless otherwise indicated. A) Basis of consolidation The consolidated financial statements incorporate the financial statements of the Corporation and entities controlled by the Corporation (its subsidiaries). Control is achieved where the Corporation has the power to govern the financial and operating policies of an entity so as to obtain benefits from its activities. All intra-group transactions, balances, income and expenses are eliminated in full on consolidation. Non-controlling interests in subsidiaries are identified separately from the Corporation’s equity therein. Subsequent to acquisition or formation, the carrying amount of non-controlling interests is the amount of those interests at initial recognition plus the non-controlling interests’ share of subsequent changes in equity. Total comprehensive income is attributed to non-controlling interests even if this results in the non-controlling interests having a deficit balance. B) Business combinations Acquisitions prior to January 1, 2010 As part of its transition to IFRS, the Corporation elected to restate only those business combinations that occurred on or after January 1, 2010. Acquisitions on or after January 1, 2010 For acquisitions on or after January 1, 2010, the Corporation measures goodwill as the fair value of the consideration transferred including the recognized amount of any non-controlling interest in the acquiree, less the net recognized amount (generally fair value) of the identifiable assets acquired and liabilities assumed, all measured as of the acquisition date. When the excess is negative, a bargain purchase gain is recognized immediately in profit or loss. Acquisitions of subsidiaries and businesses are accounted for using the acquisition method in accordance with IFRS 3 – Business Combinations. The consideration for each acquisition is measured at the aggregate of the fair values (at the date of exchange) of assets given, liabilities incurred or assumed, and equity instruments issued by the Corporation in exchange for control of the acquiree. Costs of acquisition, other than those associated with the issue of debt or equity, are recognized in profit or loss as incurred. The acquiree’s identifiable assets, liabilities and contingent liabilities that meet the conditions for recognition under IFRS 3 are recognized at their fair value at the acquisition date, except that deferred tax assets or liabilities are recognized and measured in accordance with IAS 12, Income Taxes. C) Foreign currency Functional and presentation currencies The individual financial statements of each legal entity are prepared in the currency of the primary economic environment in which that entity operates (its functional currency). For the purpose of the consolidated financial statements, the results and financial position of each legal entity are expressed in the functional currency of the Corporation and the presentation currency for the consolidated financial statements. The functional currency of the Corporation’s Canadian operations is the Canadian Dollar (“CAD”) and its U.S. subsidiaries is the U.S. Dollar (“USD”), while the presentation currency adopted by the Corporation in its consolidated financial statements is CAD. Foreign currency transactions Transactions in foreign currencies are translated to the respective functional currencies of legal entities at exchange rates at the dates of the transactions. Monetary assets and liabilities denominated in foreign currencies at the reporting date are retranslated to the functional currency at the exchange rate at that date. Non-monetary items that are measured in terms of historical cost in a foreign currency are translated using the exchange rate at the date of the transaction. Any foreign exchange gains or losses incurred on the retranslation of foreign currency denominated monetary assets and liabilities are included in finance costs in the Consolidated Statement of Earnings. Foreign operations The assets and liabilities of foreign operations, including goodwill and fair-value adjustments arising on acquisition, are translated to CAD at exchange rates at the reporting date. The income and expenses of foreign operations are translated to CAD at exchange rates at the dates of the transactions. Foreign currency differences are recognized in other comprehensive income. When a foreign operation is disposed of, the relevant amount in accumulated other comprehensive income is transferred to profit or loss as part of the profit or loss on disposal. Foreign exchange gains or losses arising from a monetary item receivable from or payable to a foreign operation, the settlement of which is neither planned nor likely to occur in the foreseeable future, and which in substance is considered to form part of the net investment in the foreign operation, are recognized in other comprehensive income. D) Financial instruments Non-derivative financial assets The Corporation initially recognizes trade and other receivables and deposits on the date that they originate. All other financial assets (including assets designated at fair value through profit or loss) are recognized initially on the trade date at which the Corporation becomes a party to the contractual provisions of the instrument. The Corporation classifies non-derivative financial assets into the following categories: financial assets at fair value through profit or loss, held-to-maturity financial assets, loans and receivables, and available-for-sale financial assets. The Corporation derecognizes a financial asset when the contractual rights to the cash flows from the asset expire, or it transfers the rights to receive the contractual cash flows in a transaction in which substantially all the risks and rewards of ownership of the financial asset are transferred. Any interest in such transferred financial assets that is created or retained by the Corporation is recognized as a separate asset or liability. Financial assets and liabilities are offset and the net amount presented in the statement of financial position when, and only when, the Corporation has a legal right to offset the amounts and intends either to settle on a net basis or to realize the asset and settle the liability simultaneously. Loans and receivables Loans and receivables are financial assets with fixed or determinable payments that are not quoted in an active market. Such assets are recognized initially at fair value plus any directly attributable transaction costs. Subsequent to initial recognition, loans and receivables are measured at amortized cost using the effective interest method, less any impairment losses. Loans and receivables comprise cash and cash equivalents, and trade and other receivables. Cash and cash equivalents comprise cash balances with original maturities of three months or less. Bank overdrafts that are repayable on demand and form an integral part of HSE’s cash management are included as a component of cash and cash equivalents for the purpose of the statement of cash flows. Non-derivative financial liabilities The Corporation initially recognizes debt securities issued and subordinated liabilities on the date that they are originated. All other financial liabilities (including liabilities designated at fair value through profit or loss) are recognized initially on the trade date at which the Corporation becomes a party to the contractual provisions of the instrument. The Corporation derecognizes a financial liability when its contractual obligations are discharged or cancelled or expire. The Corporation classifies non-derivative financial liabilities into the other financial liabilities category. These financial liabilities are recognized initially at fair value less any directly attributable transaction costs. Subsequent to initial recognition, these financial liabilities are measured at amortized cost using the effective interest method. Other financial liabilities comprise trade and other payables, loans and borrowings, including long-term debt and finance lease obligations. Common shares are classified as equity. Incremental costs directly attributable to the issue of common shares are recognized as a deduction from equity, net of any tax effects. Convertible secured subordinated debentures The component parts of the convertible secured subordinated debentures (“Debentures”) issued by the Corporation are classified separately as financial liabilities and equity in accordance with the substance of the contractual arrangements and the definitions of a financial liability and an equity instrument. At the date of issue, the fair value of the liability component was estimated using the prevailing market interest rate for similar non-convertible instruments. This amount is recorded as a liability on an amortized cost basis using the effective interest method until extinguished upon conversion or at the instrument’s maturity date. The value of the conversion option (labeled Convertible debentures – equity component) was determined at issue date by deducting the amount of the liability component from the fair value of the compound instrument as a whole. This conversion option is not subsequently re-measured, and has no deferred income tax impact. In addition, the conversion option will remain in equity until the conversion option is exercised, in which case the balance recognized in equity will be transferred to share capital. No gain or loss is recognized in the statement of earnings upon conversion or expiration of the conversion option. As such, a proportionate amount of any unamortized debt issue costs and accretion related to the Debentures converted into common shares is transferred to share capital on the conversion date. Any directly attributable transaction costs are allocated to the liability and equity components in proportion to their initial carrying amounts. E) Property and equipment Recognition and measurement Property and equipment are measured at cost less accumulated depreciation and accumulated impairment losses. Cost includes any expenditure that is directly attributable to the acquisition of the asset. Purchased software that is integral to the functionality of the related equipment is capitalized as part of that equipment. When identifiable components of a piece of property or equipment have different useful lives, each component is accounted for as a separate item for purposes of calculating depreciation and gains and losses on disposal. Gains and losses on disposal of an item of property and equipment are determined by comparing the proceeds from disposal with the carrying amount of property and equipment, and are recognized net within profit or loss. Subsequent costs The cost of replacing a part of an item of property and equipment is recognized in the carrying amount of the item if it is probable that the future economic benefits embodied within the part will flow to the Corporation, and its cost can be measured reliably. The carrying amount of the replaced part is derecognized. The costs of the day-to-day servicing of property and equipment (repair and maintenance) are recognized in the profit or loss as incurred. Depreciation Depreciation is recognized in profit or loss on a straight-line basis over the estimated useful lives of each component of an item of property and equipment, since this most closely reflects the expected pattern of consumption of the future economic benefits embodied in the asset. Items of property and equipment are depreciated from the date that they are installed and are ready for use. Leased assets are depreciated over the shorter of the lease term and their useful lives unless it is reasonably certain that the Corporation will obtain ownership by the end of the lease term. Depreciation is calculated using the straight-line method at rates calculated to write off the cost, less estimated residual value, of each asset over its expected useful life as follows: Field equipment3 – 20 years Heavy duty vehicles and trailers5 – 20 years Light duty vehicles 4 years Office and shop equipment3 – 15 years Depreciation methods, useful lives and residual values are reviewed at each reporting date and adjusted if appropriate. F) Intangible assets Intangible assets acquired in a business combination and recognized separately from goodwill are initially recognized at their fair value at the acquisition date (which is regarded as their cost). Subsequent to initial recognition, intangible assets with finite useful lives acquired in a business combination are reported at cost less accumulated amortization and accumulated impairment losses. The useful lives of intangible assets are assessed to be either finite or indefinite. Amortization is charged to profit or loss on assets with finite lives. Amortization is recognized on a straight-line basis over their estimated useful lives. Intangible assets with indefinite useful lives are tested for impairment annually either individually or at the cash-generating unit level. The annual review is also used to determine whether the indefinite life assessment continues to be supportable. If not, the change in the useful life assessment from indefinite to finite is made on a prospective basis. The amortization period for the principal categories of intangible assets are as follows: Technical knowledge10 years Computer software3 years Customer relationships3 – 12 years Company name and non-compete1 – 2 years Intangible assets are derecognized on disposal, or when no future economic benefits are expected from their use. Gains or losses arising from derecognition of an intangible asset are measured as the difference between the net disposal proceeds and the carrying amount of the asset and are recognized in the profit or loss. G) Goodwill Goodwill acquired in a business combination is initially measured at cost, being the excess of the cost of the business combination over the net fair value of the acquired identifiable assets, liabilities and contingent liabilities of the entity at the date of acquisition. Following initial recognition, goodwill is measured at cost less any accumulated impairment losses. Goodwill is not amortized but is reviewed for impairment annually or more frequently if events or changes in circumstances indicate that such carrying value may be impaired. For the purpose of impairment testing, goodwill is allocated to each of the Corporation’s cash-generating units expected to benefit from the synergies of the combination.
